 

10.

moe 4

414

15

16|

18

20

21

~ 22|-
ee

al

25

26

12]

3]

‘Case 2:20-cv-00123-JCC Document 1-1 Filed 01/27/20 Page Vo671.,

instructions for use:

to show fields on this

  

1, Check the cosupe

2. Complete the form.

3. Print, sign the document,

the court... -

UNITED STATES DISTRICT COURT FOR THE

WESTERN DISTRICT OF WASHINGTONILED __ =
EM

—— LODGED
JAN 2°7 2020

and file with

ED :

AT SEATTLE “ :
LERK U.S. DIsTRIGe COURT TON

WESTERN DISTRICT OF WASHI

: Plaintiff(s) Jo Sef Canta

ees At 20-LV-0u

- COMPLAINT

| Defendant(s),

 

" Parties to this Complaint:

Plaintiff's Name, Address and Phone Number

 

| | Seattle, bd GBL2y

Joseph CARTH
ZOl]T AAve tuo

 

LM Mo.X. eet ~Os- BY

Defendant's Name, Address and Phone Number

 

Fenny Durleg rn

Defendant's Name, ‘Address and Phone Number

 

 

610 oh Aye
_ Seattle Ca GBloy ~ Dorks ss79

Page 1 of 4

Ne BePuTY

1925

 

 

 

 
SEs Case 2:20-cv-00123-JCC Document 1-1 Filed 01/27/20 Page 2 of7)
oie te 1 |. Defendant's Name, Address and Phone Number _

 

A | Pete Lalmes Coe pee

ale Eos SMe Gor ee mE Cos
AL 1b 206-6 FY~ ogee

ede (lf you have more defendants, list them using the same eoutline on another p piece of paper.

: Attach. additional sheets, if necessary) es 2

 

ae Jurisdiction oe
> A oo = (Reason your case is being f filed in n federal court) a

 

 

Ag Selene OF ny Consttutionel ries. te

v0] ie INES ek the, WAS: Cade An Cul

a : . oe oe statement of Claim: a | 4 =
Pees Wyo s. copes & . (State here as briefiyas possible the facts of your ase)
— . Placat, ee Sasaph Choren hes beeal
ES e . oe Becesld Serval time. by OPP icen Jahn |
oe ood Cries
Oe | n Badse Hears Gn OPP cer Jy
Pos | Stone Bades Jasmed.
V7) | ape 92 IGUAL have iy
e a Cape eS Narass by thase ofc, een
coe YAS Pla vad PR Carrer Were. |
19 | - £ Cr Sect a 2
oF Nene | tre peas. Pete Holmes Co
ating hes CON eng bey « and FenowWingly has 1 Pe
| | Aarsed Plaah PE Crater with Gn
| A eeseass a Rrer ia inbPe Carter ¢,

 

 

 

16

 

21

24

 

 

 

25]

bees : a “Page 2 of 4 . 4
| ;

 

nad ,
  

pee eae) 3, Eek Mabel ie ee TL ER a te oh

 

 

| - ~ Case 2:20-cv-00123-ICC Document 1-1 Filed 01/27/20 Page 3 of 7
eerement erin: a ee ‘StatementofClaim =
: 3 : (continued):
6
4
oe
|
a
ast |
14 :
tal
16) :
18. 2
“
2 -
| 2 os
al
a

 

26

 

Page 3 of 4

 

 

 
Case 2:20-cv-00123-JCC Document 1-1 Filed 01/27/20 Page 4 of 7
Prior 45 Tune 16,

C Hh 5 .
Me oft Séatle Police OFF: ce Fell ag me Hak thes,

Neue been Wateh m9 me andl iP

mM roul

ale trouble that TL Would wot he
Make GN¢ mon aC Able, Ly
made, jt Cl <7 . .
OF Frey si i]

INC dent se be Watch m5 me. on Kis ey
po Which, : Fro 80 Seattle m
1 Which, 5 Gee Pound PS PO Ie oF ¢;

bodge #6963 Geel | OW Wor ice,
They both COUStence prosile

TRAE was boon Hirset 59 7

OFP ee ot Police GCC oUunttids |
Co mPlamnt Geamnast Phesy for I

Cont eg, hp

mroe tO June

Ne aSSp one anet (Protilmns
TY | |
wr wrod sub heae 6 OFF cers John Moan ontt6 468 and
OEY ot Thang fold me thet WES Under
Bud & Gnd ¥ 95¥Fet\ Foy Last

oF Criminal TrepGS5,E Know er er

Suv e_
 

_ Case 2:20-cv-00123-JCC Document 1-1 Filed 01/27/20 Page 5 of 7

Pride VO the AWe6r x WES Ngyer 3 Wen YH

tr Vos SnD ;
ep Coc. rhe O€. Trepess Citabon. £ nee)

Hat ther low
1 Were Nok {2 low ry the lavas MA x.v0,

by there Police dee
There These poli oe

SS Process “™*Y Want Sue ph, do Wheater
thew ‘now Mokd- thes w65 Vro |
GansH+uLion ah rights and Prot]

\) Due Process FG HK

OY ,
vas Pur Posely Vi loftver|, Not
\/: lof t ect m™m

af ed mae
7 WIGcK men,

   

of c vo 0”) March aY 29 \b +he. Palicre,
iN Va re pads ;
W453 dism, | ;
Cure 29) 2916) Soo Schibit A ssedl uolth Pre) Udaonw

z) oe iis Pro Secutiyy - The a £
ny ; ( O :
hes ob Sum gfe petro ven atde- oh joe
6963 Gaal Tare ae ee

oF ‘Od fk A as
hey 3 le Seattle oy, or

FYW G Co
T Case 2:20-cv-00123-JCC fet 1-1 Filed 01/27/20 Page 6 of 7

bring Toph OUTER hetare he, Court bnew °

that thes Was m vialation of tha Jude syle.
ov Clism-gésed vw ith fE Prejudive, FS vag Current,
“7 times on Cr mined) trespass and fo data.
6 oF then 45 heen dis miss.
An b6he 1S Gotiye m
WIS OC 10, 2014 oy

TS he

ae fen WM mce. roby
fe fo rteg | hogs CE haye_ oy one
Courts Cr the ‘Cer {¢ the, * ealon Dave,

3) falco — Mayor 6 Fhice. Ce Mp6 arene

1652 WI ith Preju Arce,
Y 14st Court late

These, off cer will pay Carel .. PreJadkeg
my ConStitete C no
| T rb Futon right Loith | op. ‘5 ViébGthed

pss
. Case 2: 20-1 Cv- -00128- JCC Document 1- 1 Filed 01/27/20 Page 7 of 7)

- in alte ee eee — pontoon
. (State briefly exact what you want ‘the court to do for you) So

| EA Reet the Plastik er Cares

Tee the Court award lim | .D
: | C Ompendatier for
Jos led Serval Himes om dong Oo
| Mental Aistress and feel /
Misconduck Aun Order Pre cif
| Seattle ¢ Police Chepart ren
| Phere pale and gu:delme ASO 40
| Step Ke Bilao, Hard $3 ment nel .
(Aeodt Py of: hey of Binet men,

v +o Folia |

=| a

a
{ .
pe

 

 

 

 

Jury Demand:
(Optional)

 

| Plankee C paren 1 AS eng the jury) retoed
; 4 Him. Aw athe Gourvow yh ot YO miMban foe fre .
ae Yeues
a Yaar Nave ephaus Led. vam) head acd
Resouces

 

2 Jan 2029 Goch CoS

Date: ee Signature ‘of Plaintiff

 

Page4of4 ..

 

 
